file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-192%20Opinion.htm




                                                               No. 00-192

                          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                              2001 MT 3N

                                                      STATE OF MONTANA,

                                                      Plaintiff and Respondent,

                                                                      v.

                                                       WYATT JON BRUCE,

                                                     Defendant and Appellant.

                           APPEAL FROM: District Court of the Fourth Judicial District,

                                               In and for the County of Missoula,

                                     The Honorable John S. Henson, Judge presiding.

                                                     COUNSEL OF RECORD:

                                                             For Appellant:

                                      Wyatt Jon Bruce (pro se), Deer Lodge, Montana

                                                            For Respondent:

Hon. Joseph P. Mazurek, Attorney General; Cregg W. Coughlin, Assistant Attorney General, Helena,
                                            Montana

                    Fred R. Van Valkenburg, Missoula County Attorney, Missoula, Montana

                                            Submitted on Briefs: October 26, 2000
                                                Decided: January 11, 2001

                                                                   Filed:



file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-192%20Opinion.htm (1 of 4)3/27/2007 2:16:22 PM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-192%20Opinion.htm

                                    __________________________________________

                                                                     Clerk

Justice Jim Regnier delivered the opinion of the Court.

¶1 Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal Operating
Rules, the following decision shall not be cited as precedent but shall be filed as a public
document with the Clerk of the Supreme Court and shall be reported by case title,
Supreme Court cause number and result to the State Reporter Publishing Company and to
West Group in the quarterly table of noncitable cases issued by this Court.

¶2 Wyatt Jon Bruce pleaded guilty to two counts of felony theft on March 17, 1998.
Judgment was entered on May 8, 1998. On November 10, 1999, Bruce filed a "Motion for
Correction of Illegal Sentence" with the District Court. On February 3, 2000, the District
Court denied the motion. Bruce appeals. We affirm.

                                                          BACKGROUND

¶3 On December 19, 1997, Wyatt Jon Bruce was charged by Information with two counts
of felony theft, in violation of § 45-5-301, MCA. On December 23, 1997, Bruce appeared
in court with counsel, was advised of his rights, and entered pleas of "not guilty" to both
counts. Subsequently, pursuant to a plea agreement, Bruce withdrew his earlier pleas of
"not guilty" and entered pleas of "guilty" to both counts. On March 17, 1998, Bruce filed a
"Plea of Guilty and Waiver of Rights" form with the District Court, and also appeared
before the District Court in person and with counsel and entered his pleas of "guilty." The
District Court orally pronounced Bruce's final sentence on April 21, 1998. Judgment by
the Court was entered on May 8, 1998.

¶4 On November 10, 1999, Bruce filed pro se a "Motion for Correction of Illegal
Sentence" with the District Court. The State filed its response on January 5, 2000. On
February 3, 2000, the District Court entered an Opinion and Order, determining that
Bruce's motion was in fact a petition for postconviction relief because he was challenging
the legality of his conviction. The District Court concluded that a petition for
postconviction relief was time-barred under the statute of limitations. Bruce appeals.

                                                             DISCUSSION


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-192%20Opinion.htm (2 of 4)3/27/2007 2:16:22 PM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-192%20Opinion.htm


¶5 Did the District Court properly deny Bruce's petition?

¶6 We review the denial of a petition for postconviction relief to determine whether the
trial court's findings of fact are clearly erroneous and whether its conclusions of law are
correct. State v. Hanson, 1999 MT 226, ¶ 9, 296 Mont. 82, ¶ 9, 988 P.2d 299, ¶ 9.

¶7 Section 46-21-102(1), MCA, provides that a petition for postconviction relief may be
filed at any time within one year of the date that the conviction becomes final. If a direct
appeal is not pursued, a conviction becomes final when the time for an appeal to this Court
expires. Section 46-21-102(1)(a), MCA. Since Bruce's petition challenged the legality of
his conviction, the District Court's characterization of Bruce's motion as a motion for
postconviction relief is correct. See § 46-21-102(1), MCA.

¶8 The District Court then concluded that Bruce's petition was untimely under the statute
of limitations for postconviction relief. We agree. Pursuant to § 46-21-102(1), MCA, a
petitioner has one year from the time for appeal to the Montana Supreme Court expires to
file a motion for postconviction relief. Judgment was entered against Bruce on May 8,
1998. Bruce's right to appeal to this Court expired 60 days later, on July 7, 1998. See Rule
5(b), M.R.App.P. Because Bruce's petition was not filed until November 10, 1999, it was
not timely filed within the one year statute of limitations. Thus, Bruce's petition is
procedurally barred pursuant to § 46-21-102(1)(a), MCA.

¶9 We have held that a waiver of the statute of limitations for postconviction relief
petitions can only be justified by a "clear miscarriage of justice, one so obvious that the
judgment is rendered a complete nullity." In Re Gray (1995), 274 Mont. 1, 1, 908 P.2d
1352, 1352. We have previously held that the "miscarriage of justice" exception does not
apply to postconviction claims unless they allege newly discovered evidence which would
establish that the defendant did not commit a particular offense, and shows that the
defendant is likely to be actually innocent of criminal conduct, rather than legally
innocent. Hawkins v. Mahoney, 1999 MT 82, ¶ 12, 294 Mont. 124, ¶ 12, 979 P.2d 697, ¶
12. See also State v. Redcrow, 1999 MT 95, ¶ 33, 294 Mont. 252, ¶ 33, 980 P.2d 622, ¶ 33.
In the case at hand, Bruce makes no claim that he did not engage in the conduct which
resulted in the charges, but instead claims improprieties relating to his guilty pleas. Thus,
we conclude that the District Court properly applied the procedural bar of § 46-21-102(1),
MCA.

¶10 Affirmed.


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-192%20Opinion.htm (3 of 4)3/27/2007 2:16:22 PM
file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-192%20Opinion.htm


                                                        /S/ JIM REGNIER

                                                              We Concur:

                                                     /S/ KARLA M. GRAY

                                               /S/ TERRY N. TRIEWEILER

                                                   /S/ JAMES C. NELSON

                                              /S/ W. WILLIAM LEAPHART




file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-192%20Opinion.htm (4 of 4)3/27/2007 2:16:22 PM